Citation Nr: 0702059	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-14 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  He died in October 2003.  The 
appellant is the veteran's surviving spouse.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant, if further action is required.  Resolution of the 
second issue listed on the title page is deferred until the 
appeal is returned to the Board, or until the first issue 
above is resolved in favor of the appellant.


REMAND

The Board finds that additional development is warranted with 
respect to the appellant's claim.  She contends service 
connection should be granted for the veteran's death because 
he was diagnosed with prostate cancer in 2001 at a VA 
facility and that it was more likely than not that his 
prostate cancer was due to his exposure to herbicides while 
serving in the Republic of Vietnam in the 1960s.  The 
veteran's death certificate states metastatic colon carcinoma 
as the immediate cause of death.

A January 2001 VA medical record reflects that after the 
veteran's cancer surgery that month a social worker assisted 
the veteran with a telephone interview for purposes of Social 
Security and disability.  At the time the veteran was 58 
years of age and employed as an aircraft mechanic.  There is 
no follow-up in the claims file whether the Social Security 
Administration (SSA) granted the veteran disability benefits 
and, if so, whether those benefits were for colon cancer, 
prostate cancer, or for some other disability.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran was receiving 
disability benefits from the SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  In Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro, supra.  

Based on this evidence in the claims file and the guidance of 
the Court, the veteran's SSA decision, if one was made, and 
records used in that decision should be obtained in 
connection with his spouse's claim for service connection for 
the cause of the veteran's death.  

At the video conference in August 2006, the appellant waived 
initial RO consideration of an undated one-page document from 
the VA Medical Center (VAMC) on University Drive in 
Pittsburgh that referred to the veteran's adenocarcinoma of 
the prostate stage III, status post low anterior resection.  
The appellant told the undersigned the document was from July 
2002.  The medical records in the claims file from the VAMC 
on University Drive in Pittsburgh only cover the time period 
between October 2002 and November 2003.  Other VA and private 
medical records in the claims file state the veteran was 
diagnosed with adenocarcinoma of the colon or adenocarcinoma 
of the rectosigmoid junction.  The RO should request any 
records from the VAMC on University Drive in Pittsburgh 
concerning the veteran, especially any from the time period 
prior to October 2002.

Further, the appellant and her service representative told 
the undersigned they were attempting to secure copies of 
service personnel records showing the veteran definitely 
served in the Republic of Vietnam.  VA should also attempt to 
obtain these records.  Whether the veteran was ultimately in 
Vietnam may become important if other evidence on file 
reveals primary prostate cancer was present.

In addition, the appellant should be afforded a notice letter 
reflective of the Court's recent decision in Dingess on the 
reach of the Veterans Claims Assistance Act of 2000 (VCAA).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration and request copies 
of the veteran's original application, the 
administrative decision, if any, and all 
medical records considered in his claim 
for SSA disability or SSI benefits (and 
any subsequent disability determination 
evaluations) to the extent such records 
exist.

2.  The RO should send an appropriate 
letter to the appellant to ensure 
compliance with all notice and assistance 
requirements set forth in the VCAA, its 
implementing regulations, and the Court's 
recent decision in Dingess and Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

3.  Then the RO should request from the 
VAMC on University Drive in Pittsburgh 
copies of all records concerning the 
veteran before October 2002, especially 
any making reference to the veteran's 
adenocarcinoma of the prostate.  Also, the 
RO should request a copy of the veteran's 
service personnel records from the 
National Personnel Records Center.  The 
appellant need not sign a release for the 
RO to obtain these documents. 

4.  Thereafter, the RO should readjudicate 
the appellant's claim for service 
connection for the cause of the veteran's 
death, including whether service 
connection should be granted for prostate 
cancer due to herbicide exposure.  If 
there is a need to obtain a medical 
opinion as to whether any prostate cancer 
was a primary or secondary site, such 
opinion should be sought prior to final RO 
readjudication.  If there is question as 
to whether the veteran was actually in 
Vietnam, consideration may be stayed 
pending judicial development in a Court 
case.  See Haas v. Nicholson, 20 Vet. App. 
257 (2006).  Otherwise, if the benefits 
sought on appeal remain denied, the 
appellant and her representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC should contain 
notice of all relevant actions taken on 
the claim, and a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal since the April 2005 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



